Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered December 16, 1987, convicting him of burglary in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s finding that a valid predicate existed for the police to stop the defendant and ask for his identification (CPL 140.50 [1]; People v De Bour, 40 NY2d 210, 223). Once the defendant voluntarily identified himself as Herman Blunt, the police had probable cause to arrest him, since Blunt had been previously identified by a named citizen as having committed a burglary (see, People v Inman, 80 AD2d 622). Kunzeman, J. P., Harwood, Balletta and O’Brien, JJ., concur.